Citation Nr: 9910519	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for Vocational Rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


INTRODUCTION

The veteran served from December 1973 to November 1977.  

In an August 1998 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
denied the veteran's claims of service connection for 
hepatitis B, post-traumatic stress disorder, asbestos 
exposure, herbicide exposure and exposure to ionizing 
radiation along with a claim for nonservice-connected pension 
benefits.  The veteran disagreed with the decision, and a 
statement of the case was issued to him in October 1998.  A 
substantive appeal has not yet been received, and, therefore, 
those issues are not under the Board of Veterans' Appeals' 
(Board's) jurisdiction at this time.


REMAND

This case was previously remanded, in April 1998, to schedule 
the veteran for a requested hearing before a traveling member 
of the Board sitting in the RO.  The RO scheduled him for a 
videoconference hearing but he did not indicate his 
acceptance of that form of hearing and did not waive his 
right to an in-person hearing before a member of the Board.  
In a January 1999 statement he adamantly rejected a 
videoconference hearing and expressed his desire for an in-
person hearing.  He is not required to attend a 
videoconference hearing in lieu of an in-person hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for an 
in-person hearing before a traveling 
member of the Board sitting in the RO in 
Jackson, Mississippi.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









